DETAILED ACTION
This action is in reply to papers filed 2/18/2022. Claims 1-4, 7-9, 11-13, 18, 31-33 and 35-49 and examined herein. The action mailed 11/18/2021 has been vacated. A new action is presented herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210301251A1, published 9/30/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41, 44-45 and 47-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to products of nature without significantly more. 
Claim 41 is drawn to an organoid, a cell of the organoid, a tissue of the organoid, a matrix of the organoid, a chondrocyte derived from the organoid, or a chondrocyte aggregate derived from the organoid generated using the method of claim 1.
 For the purposes of clarity, independent claim 1 is drawn to a method comprising: introducing an input cell into a cell culture medium comprising hyaluronic acid, the input cell comprising a pluripotent stem cell or a neural progenitor cell; transferring the input cell to a bioreactor cell culture device; culturing the cell in the bioreactor cell culture device for at least 1 week at a temperature from 32°C to 40°C; and producing an organoid comprising cartilage, bone, fibrous connective tissue, brain tissue, or epithelial tissue, or a combination thereof. 
At issue for the purposes of the instant rejection is that claim 41 recites a judicial exception. The judicial exception is the organoid and consequently, a cell, tissue, matrix, chondrocyte or chondrocyte aggregate derived from the organoid.  The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). 
Here, the closest natural counterpart to the organoid of claim 41 is an aggregate of differentiating pluripotent stem cells (i.e. embryoid body (EB)) or an aggregate of differentiating neural progenitor cells (i.e. neurosphere). Both aggregates are the handiwork of nature and occur without the hand of man. Indeed, attached herewith is (1) Höpfl et al. who teach embryonic stem (ES) cells are obtained from the inner cell mass of the preimplantation blastocyst and when cultured, in the absence of LIF or in a suspension or hanging drop culture, give rise to EBs which recapitulate many aspects of cell differentiation during early mammalian embryogenesis and give rise to mature cells of all three germ layers (Pg. 79, para. 1, Pg. 80, Fig. 1) and (2) Millipore Sigma who teaches neural stem/progenitor cells, when plated at appropriate densities in suitable low attachment culture plates, will divide continuously to see FAQ Q4).
Note that a cell of the organoid, a tissue of the organoid (e.g. cartilage), a matrix of the organoid, a chondrocyte derived from the organoid, or a chondrocyte aggregate derived from the organoid generated are all products of nature as the underlying organoid is a product of nature, as in claim 41, claim 47, claim 48 and claim 49. Similarly, absent evidence to the contrary, the cartilage produced by the method of claim 1 is nature of product and is not markedly different from a naturally occurring cartilage, as in claim 44 and claim 45.  
This judicial exception (the organoid) is not integrated into a practical application because the transfer of the cell into a bioreactor and subsequent culture of said cell in the bioreactor, per claim 1, does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the product of nature to a particular technological environment.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the culturing of cells at a specific temperature (32-40⁰ C) is routine in the art of cell culture. 

Claim Rejections - 35 USC § 101 
Claims 42-43 and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "Use" claims that do not purport In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 ").
Appropriate correction is requested.
                                                
        Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9, 42-43 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is drawn to the method of claim 1, the method further comprising removing the input cell from a culture plate. The metes and bounds of the claim are unclear as the end result of performing the method of claim 1 results in an organoid, contained in a bioreactor, wherein the organoid comprises cartilage, bone, fibrous connective tissue, brain tissue, epithelial tissue or a combination thereof. Moreover, the resultant organoid is not required to contain the input cell. Thus, taken together, it is unclear how, subsequent to the last step of claim 1 (i.e. the 
Claim 42 is drawn to a method using the organoid, the cell of the organoid, the tissue of the organoid, the matrix of the organoid, the chondrocyte derived from the organoid, or the chondrocyte aggregate derived from the organoid of claim 41. Claim 43 is a dependent claim of claim 42. Claim 46 is drawn to a method using the cartilage of claim 44. 
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b). For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). In this regard, claim 42 recites a use of the organoid, the cell of the organoid, the tissue of the organoid, the matrix of the organoid, the chondrocyte derived from the organoid, or the chondrocyte aggregate derived from the organoid of claim 41 and claim 46 recite a use of the cartilage of claim 41, however said claims fail to set forth any active, positive steps delimiting how (1) the organoid or components thereof and (2) the cartilage, respectively, are actually used. 
Appropriate correction is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Prior Art Rejection 1


Claims 1-4, 7-8, 11-13, 18, 31-32, 35 and 41-49 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit et al. (PgPub US20180305668A1, Published 10/25/2018), Bhatia et al. (Nature Biotechnology volume 32, pages 760–772 (2014)), Li et al. (Biofabrication. 2018 Feb 1;10(2):025006.) and Adesida et al. (Stem Cell Research & Therapy volume 3, Article number: 9 (2012).

Claim interpretation: Per para. 21 of the PgPub, an “organoid” contains an organ-specific cell type, is capable of recapitulating a specific function of the organ and contains a cell and/or structure that is spatially organized similar to that organ.

Regarding claim 1 (in-part), Gazit teaches a method of osteogenic differentiation comprising a) seeding induced pluripotent stem cells (iPSCs) (Pg. 14, para. 114; Pg. 1, para. 8) (as in claim 8), said stem cells being contained in a 3D matrix gel (Pg. 3, para. 12) (as in claim 13), on an ‘organ-on-a-chip’ device (i.e. a bioreactor) in a culture medium (as in claim 18) in the absence of Bone Morphogenetic Protein-2 (BMP2) and the absence of flow until the stem cells attach, b) flowing the culture medium in the absence of BMP2 such that the stem cells proliferate to produce confluent pluripotent stem cells, and c) contacting the confluent stem cells with osteogenic medium containing BMP2 (as in claim 2) to produce differentiated cells that express one or more of osteocalcin, bone sialoprotein (bsp), osteopontin (opn), and collagen type 1 (as in claim 4, claim 35 and claim 48) (Pg. 2, para. 9), wherein the stem cells are cultured for 3 weeks (Pg. 3, para. 19; Pg. 17, para. 135). Gazit teaches the produced organ contains cartilage, as confirmed by the presence of glycosaminoglycans (Pg. 14, para. 116; Pg. 8, para. 64) (as in claim 44). It is known in the art that cartilage is made up of specialized cells called chondrocytes (as in claim 49). Giving the fact that Gazit teaches a hybrid bone/cartilage organoid, it is reasonable to conclude that the cartilage observed is hyaline cartilage as hyaline cartilage appears at the end of bones (as in claim 45). By this teaching, Gazit establishes a hybrid bone/cartilage organoid (as in claim 3, claim 7, claim 41, and claim 47). Gazit teaches the organoid can be used for biomedical research and drug discovery (Pg. 6, para. 52) (as in claim 42, claim 43 and claim 46). Examiner notes that the art commonly refers to ‘organ-on-a-chip’ devices as miniaturized bioreactors (see Bhatia at Pg. 761, Col. 1 and Fig. 2). Given Applicant’s definition of the term ‘organoid’, the ‘organ’ derived from Gazit’s ‘organ-on-a-chip’ device reads on 
However, Gazit et al. fail to teach an initial step of culturing pluripotent stem cells in hyaluronic acid (as further in claim 1). Consequently, Gazit fails to teach the initial step further comprises introducing the cell into a cell culture matrix (as in claim 11), wherein the pluripotent stem cells are single pluripotent stem cells (as in claim 12).
Before the effective filing date of the claimed invention, Li et al. taught human pluripotent stem cells (hPSCs) are attractive cell sources for various biomedical applications including tissue biofabrication. However, Li adds that these applications require large numbers of high-quality cells (Pg. 1, Col. 1). Continuing, Li teaches the current hPSC culturing methods lead to low culture efficiency and difficulty to culture cells at large scales. For example, Li teaches a critical problem with 3D suspension culturing is the uncontrolled cell agglomeration which lead to inhomogeneity in cell aggregate size and is detrimental to cell culture (Pg. 2, Col. 1). To remedy this, Li teaches making alginate hydrogel tubes (AlgTubes) in which a cell solution comprising single pluripotent stem cells (as further in claim 11 and as in claim 12) is suspended in a hyaluronic acid solution (as further in claim 1) and an alginate solution is pumped into a micro-extruder, and extruded into a CaCl2 buffer (100 mM) to make AlgTubes (i.e. cell culture matrix) (Pg. 3, Fig. 1E, copied below).  Subsequently, the CaCl2 buffer was replaced by cell culture medium and the AlgTubes were cultured thereafter (Pg. 4, Col. 2, para. 1).

    PNG
    media_image1.png
    306
    224
    media_image1.png
    Greyscale

Li teaches the AlgTubes enabled long-term culture of hPSCs (>10 passages, >50 days) with high cell viability, high growth rate (1000-fold expansion over 10 days per passage), high purity (>95% Oct4+) and high yield (5.0 × 108 cells ml−1), all of which offer considerable advantages compared to current approaches (Abstract).  
However, neither Gazit et al. nor Li et al. teach culturing pluripotent stem cells in hypoxic conditions (as in claim 32).
Before the effective filing date of the claimed invention, Adesida et al. taught the capacity of bone marrow mesenchymal stromal cells (BMSCs) to be induced into chondrocytes has drawn much attention for cell-based cartilage repair. BMSCs represent a small proportion of cells of the bone marrow stromal compartment and, thus, culture expansion is a necessity for therapeutic use.  However, there is no consensus on how BMSCs should be isolated nor expanded to maximize their chondrogenic potential (Abstract- Introduction). Towards this end, Adesida teaches freshly harvested human BMSCs were isolated and expanded from the aspirates of six donors, under either hypoxic conditions (3% O2) (as in claim 32) or normoxic claim 1 and as in claim 31) humidified incubator (Pg. 3, Col. 1). Adesida observed the number of BMSC colonies developed under hypoxia was generally higher than under normoxia. In addition, hypoxia-expanded BMSC pellets underwent a more robust chondrogenesis than normoxia-expanded BMSC pellets after three weeks of culture, as judged by increased glycosaminoglycan synthesis and Safranin O staining, along with increased mRNA expression of aggrecan, collagen II and Sox9 (Abstract-Results).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Gazit et al., wherein Gazit teaches a method of producing a hybrid cartilage/bone organoid,  said method comprising culturing pluripotent stem cells in a 3D gel matrix in the presence of BMP2 in a miniaturized bioreactor, with the teachings of Li et al., wherein Li teaches culturing pluripotent stem cells in a 3D gel matrix comprising hyaluronic acid solution led to a high cell viability, high growth rate, high purity and high yield of the pluripotent stem cells cultured therein. That is, for the purposes of obtaining high purity and high yield pluripotent stem cells, one of ordinary skill in the art would have found it prima facie obvious to first culture pluripotent stem cells in the AlgTubes of Li et al. prior to introducing the AlgTubes in the bioreactor of Gazit et al. with a reasonable expectation of success. A reasonable expectation of success in seeding the AlgTubes on the organ-on-a-chip device of Gazit is present because Gazit teaches the first step of seeding can be done when the pluripotent stem cells are seeded in a 3D gel. 
Moreover, in view of the teachings of Adesida, the skilled artisan would have found it prima facie obvious to culture the AlgTube encapsulated pluripotent stem cells in the organ-on-a-chip device under hypoxic conditions for the expected benefit of promoting chondrogenesis. A reasonable expectation of success is expected here because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution In re Fout, 675 F.2d 297,213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Examiner’s emphasis. That is, an artisan would be motivated to substitute the mesenchymal stem cells of Adesida for the pluripotent stem cells of Gazit in a method for forming a hybrid bone/cartilage organoid because Gazit specifically mentioned that both cell types have been shown to differentiate to joint tissue cells such as osteoblasts, osteocytes, chondrocytes, tenocytes, fibroblasts, notochordal cells, and/or nucleus pulposus cells (see Gazit at Pg. 14, para. 114). This establishes an equivalency, and thus an expectation of arriving at predictable results. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.



Prior Art Rejection 2
Claims 1, 11 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit et al. (PgPub US20180305668A1, Published 10/25/2018), Bhatia et al. (Nature Biotechnology volume 32, pages 760–772 (2014)), Li et al. (Biofabrication. 2018 Feb 1;10(2):025006.), Adesida et al. (Stem Cell Research & Therapy volume 3, Article number: 9 (2012) as applied to claims 1-4, 7-8, 11-13, 18, 31-32, 35 and 41-49 and further in view of Ellis et al. (PgPub US20190249137A1, Filed 7/11/2017).

The teachings of Gazit et al., Bhatia et al., Li et al., and Adesida et al.  are relied upon as detailed above. However, none of the aforementioned references teach removing the cell culture matrix from the resulting organoid (as in claim 33).
Before the effective filing date of the claimed invention, Ellis et al. taught a method of disassociating organoids (Abstract). Particularly, Ellis teaches organoids may be recovered from the bioreactor by transferring the cell culture medium/extracellular matrix mixture to a centrifuge tube and centrifuging the tube to retain a gel layer formed by the extracellular matrix. The gel layer may then be incubated with cell recovery solution and centrifuged to form an organoid pellet. Continuing, Ellis teaches the cell recovery solution acts to breakdown the extracellular support matrix to release the organoids without damage (as in claim 33) (Pg. 3, para. 27-28).
When taken with the teachings of Gazit et al., Bhatia et al., Li et al., and Adesida et al., the skilled artisan would have found it prima facie obvious to use the cell recovery solution of Ellis et al.  in order to release the organoid from the AlgTubes of Li et al.  A reasonable expectation is present here given Ellis’ detailed teachings of the process.  The skilled artisan would have found this modification prima facie obvious in order to produce cell-only organoids.


Prior Art Rejection 3
Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit et al. (PgPub US20180305668A1, Published 10/25/2018), Bhatia et al. (Nature Biotechnology volume 32, pages 760–772 (2014)), Li et al. (Biofabrication. 2018 Feb 1;10(2):025006.), Adesida et al. Poggel et al. (PgPub US20170145369A1, Published 5/25/2017) and Irie et al. (J Biosci Bioeng. 2008 May;105(5):450-3.).

The teachings of Gazit et al., Bhatia et al., Li et al., and Adesida et al.  are relied upon as detailed above. However, none of the aforementioned references teach dis-aggregating the cells of the organoid to produce a population of individualized cells (as in claim 36), a single cell (as in claim 38) or culturing a cell from the population of individualized cells (as in claim 37) to form an aggregate (as in claim 39).
Before the effective filing date of the claimed invention, Poggel et al. taught use of a perfusion device in a process for disaggregation of cartilage tissue to yield single cells (as in claim 36) (Abstract; Pg. 4, para. 63). It is known in the art that cartilage is made up of specialized cells called chondrocytes (as in claim 38). Continuing, Poggel teaches the isolated living cells may be further used to create artificial organs or organoid-like structures (as in claim 37 and claim 39) (Pg. 5-6, para. 88). Implicit in the method of creating an organoid is a step of culturing the isolated cell to produce said organoid.  
However, Poggel et al. fails to teach culturing the chondrocyte on an ultra-low attachment surface or in a chondrogenic media, or both (as in claim 40).
Before the effective filing date of the claimed invention, Irie taught a method of deriving a chondrocyte organoid (Abstract), wherein said method comprises culturing chondrocytes in a culture medium consisting of Dulbecco's modified Eagle's medium supplemented with 10% fetal bovine serum, 0.4 mM proline, 0.05 g/l ascorbic acid, 0.1 mM nonessential amino acid, reads on a chondrogenic medium as recited in claim 40.
 When taken with the teachings of Gazit et al., Bhatia et al., Li et al., and Adesida et al., one of ordinary skill in the art would have been sufficiently motivated to disaggregate the hybrid bone/cartilage organoid of Gazit et al., Bhatia et al., Li et al., and Adesida et al. in order to produce a pure cartilage organoid. The skilled artisan would have found it prima facie obvious because Gazit contemplated studying the relation of regenerating bone to adjacent tissues including tendon and cartilage (see Pg. 9, para. 70 of Gazit). In addition, the skilled artisan would have found it prima facie obvious to culture the disaggregated chondrocytes in the chondrogenic medium of Irie because Irie teaches its’ suitability in maintaining isolated chondrocytes. 
Accordingly, the claimed invention was prima facie obvious. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632